DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	
Examiner note 
This application claims priority to Chinese Patent Application No. 201710480593.X, filed on 06/22/2017 and PCT / CN2018 /087643 filed on 05/21/2018
Examiner noted that the certified copy of Chinese Patent Applications have been received; however, there is no English translation; Thus applicant did not perfect the priority date. Therefore the priority date for this application is an International Application No. PCT / CN2018 /087643 filed on 05/21/2018
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections are addressed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.			3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobviousness.												
Claims 1-6 and 13-18are rejected under 35 U.S.C. 103 as being unpatentable over LIU et US 2019 / 0013923 A1 in view of Jain et al US 2017/0170903 A1

Regarding claim 1, LIU et US 2019 / 0013923 A1 discloses A full duplexing system, comprising 
a baseband processing circuit( see fig.1 and [0014] a control circuit 140), 
a transmitting terminal signal processing circuit ( see fig.1 and [0014] a wireless transmission circuit 110), 
a receiving terminal signal transmission circuit (see fig.1 and [0014] a wireless reception circuit 120)
a signal transceiver circuit (see fig.1 and [0014] a transceiver 150), 
(see fig.1. wherein a wireless transmission circuit 110 is connected to the a transceiver 150),
a second end of the receiving terminal signal processing circuit is electrically connected to a second end of the signal transceiver circuit (see fig.1. wherein the  transceiver 150 is connected to the reception circuit 120)
  	wherein the signal transceiver circuit is used for transmitting an uplink signal and receiving a downlink signal simultaneously (see fig.1 and [0015]  wherein the  transceiver 150   received the reception signal and transmit the transmission signal in the same channel at the same time), and 
LIU discloses circulator 152( see fig.1 and [0014]) but LIU does not disclose circulator  is isolating the uplink signal from the downlink signal;
wherein a first end of the baseband processing circuit is electrically connected to a first end of the transmitting terminal signal processing circuit, 
a second end of the baseband processing circuit is electrically connected to a first end of the receiving terminal signal processing circuit.

Jain et al US 2017/0170903 A1 discloses circulator is isolating the uplink signal from the downlink signal [0045] discuss the circulator provides some degree of isolation between the transmit signal 227 and receive signal 233. And furthermore [0051] discuss the circulator 225 is responsible for the creation of isolation between the ports in one direction. This created isolation prevents the transmit RF signal 227 leaking to the receive RF signal 233. The circulator based design facilitates simultaneous transmission and reception using a single antenna 230),										wherein a first end of the baseband processing circuit is electrically connected to a first end of the transmitting terminal signal processing circuit( see fig. 2C, [0056]Channel estimator, filter and filter control circuit 216( i.e. baseband processing circuit interfaces(i.e. electrically connected)  with the digital processing block of transmit digital baseband circuit 206(i.e. the transmitting terminal signal processing circuit) and with the digital processing block of receive digital baseband circuit 214(i.e. the receiving terminal signal processing circuit) , 
a second end of the baseband processing circuit is electrically connected to a first end of the receiving terminal signal processing circuit( see fig. 2C, [0056]Channel estimator, filter and filter control circuit 216( i.e. baseband processing circuit)     interfaces(i.e. electrically connected)  with the digital processing block of transmit digital baseband circuit 206(i.e. the transmitting terminal signal processing circuit) and with the digital processing block of receive digital baseband circuit 214(i.e. the receiving terminal signal processing circuit).

It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of LIU by including in circulator  is isolating the uplink signal from the downlink signal; wherein a first end of the baseband processing circuit is electrically connected to a first end of the transmitting terminal signal processing circuit, a second end of the baseband processing circuit is electrically connected to a first end of the receiving terminal signal processing circuit as disclosed by Jain in order to  perform self-interference cancellation in the radio frequency domain suffer from responsiveness and difficulty in supporting a wide range of frequencies in the RF domain ([0041]).
Regarding claim 2 and 14, the combination of LIU and Jain discloses all the features with respect to claim1 and 13, respectively.
LIU further discloses wherein a third end of the transmitting terminal signal processing circuit is electrically connected to a third end of the receiving terminal signal processing circuit ((see fig.1transmission circuit 110 is connected  to  wireless reception circuit 120 via  a self-interference cancellation circuit 130),									wherein the transmitting terminal signal processing circuit is used for, upon receipt of the uplink signal transmitted from the baseband processing circuit ( see fig, 1 and [0014]the wireless transmission circuit 110 receives transmission data, modulates the transmission data to generate a digital modulation signal, and analogizes the digital modulation signal to generate and transmit a transmission signal.										extracting a self-interference elimination reference signal of the uplink signal, and transmitting the self-interference elimination reference signal to the receiving terminal signal processing circuit( see fig, 1 and [0014] discuss the self-interference cancellation circuit 130 provides at least one self-interference cancellation signal for the wireless reception circuit 120 according to transmission data of the  wireless transmission circuit so as to allow the wireless reception circuit 120 to cancel at least a part of an interference component (originated from a transmission signal of the transmission data of the wireless transmission circuit) included in the reception signal according to the at least one self-interference cancellation signal

Regarding claims 3and 15, the combination of LIU and Jain discloses all the features with respect to claims 1 and 13, respectively.
   processing circuit comprises a transmitting terminal digital signal processing circuit and a transmitting terminal analog signal processing circuit [0023]FIG. 2 wherein the wireless transmission circuit 110(i.e .the transmitting terminal signal   processing circuit) includes a modulator 210( a transmitting terminal digital signal processing circuit), a digital-to-analog converter (DAC) 220(i.e. a transmitting terminal analog signal processing circuit), 
a second end of the transmitting terminal digital signal processing circuit is electrically connected to a first end of the transmitting terminal analog signal Page 3 of 10DGN-139US1 processing circuit ( see fig.2 wherein modulator210 is connected to a digital-to-analog converter (DAC) 220) , and 		a second end of the transmitting terminal analog signal processing circuit is electrically connected to the first end of the signal transceiver circuit ( see fig. 2, wherein  a digital-to-analog converter (DAC) 220 is connected to the transceiver 150)  ; 					the transmitting terminal digital signal processing circuit is used for receiving the uplink signal transmitted from the baseband processing circuit, subjecting the received uplink signal to a digitalization process  , and transmitting the digitalized uplink signal to the transmitting terminal analog signal processing circuit( fig. 2 and [0014] the wireless transmission circuit 110 receives transmission data, modulates the transmission data( i.e. using modulator 210) to generate a digital modulation signal and analogizes the digital modulation signal( i.e.  using a digital-to-analog converter (DAC) 220) to generate and transmit a transmission signal);				the transmitting terminal analog signal processing circuit is used for up-converting and modulating the uplink signal received from the transmitting terminal digital signal processing circuit, and 											transmitting the up-converted and modulated uplink signal to the signal transceiver ( see fig. 2, wherein  a digital-to-analog converter (DAC) 220 send analog signal  to the transceiver 150).
LIU does not explicitly disclose wherein a first end of the transmitting terminal digital signal processing circuit is electrically connected to the first end of the baseband processing circuit, and the transmitting terminal analog signal processing circuit is used for up-converting and modulating the uplink signal received from the transmitting terminal digital signal processing circuit,
Jain et al US 2017/0170903 A1 discloses wherein the transmitting terminal signal processing circuit ([0047] a transmit chain) comprises a transmitting terminal digital signal processing circuit (see fig.2c and [0052] (TX) digital baseband (BB) circuit 206)   and a transmitting terminal analog signal processing circuit ( see fig.2c and [0052 ] TX digital BB to analog BB circuit 204, 
wherein a first end of the transmitting terminal digital signal processing circuit is electrically connected to the first end of the baseband processing circuit( see fig. 2C, [0056]Channel estimator, filter and filter control circuit 216( i.e. baseband processing circuit)    interfaces(i.e. electrically connected)  with the digital processing block of transmit digital baseband circuit 206(i.e. the transmitting terminal signal processing circuit) , 			a second end of the transmitting terminal digital signal processing circuit is electrically connected to a first end of the transmitting terminal analog signal Page 3 of 10DGN-139US1 processing circuit( see fig.2c, wherein transmit (TX) digital baseband (BB) circuit 206(i.e. the transmitting terminal digital signal processing circuit)  is connected to  TX digital BB to analog BB circuit 204(i.e. the transmitting terminal analog signal Page 3 of 10DGN-139US1 processing circuit ) , and 					a second end of the transmitting terminal analog signal processing circuit is electrically ee fig .2c TX digital BB to analog BB circuit 204(i.e. the transmitting terminal analog signal Page 3 of 10DGN-139US1 processing circuit ) is connected to interface 113’’’( i.e. transceiver) which include circulator225 and antenna230; 			the transmitting terminal digital signal processing circuit is used for receiving the uplink signal transmitted from the baseband processing circuit, subjecting the received uplink signal to a digitalization process[0047] and [0053]discuss  the transmit digital baseband circuit 206 receives, input data, wherein The TX digital baseband circuit 206 performs encoding and modulation of the received input data) , and 						transmitting the digitalized uplink signal to the transmitting terminal analog signal processing circuit( see fig.2c and [0053] wherein digital signal 205 is transmitted from The TX digital baseband circuit 206 to  The TX digital BB to analog BB circuit 204)  ;				the transmitting terminal analog signal processing circuit is used for up-converting and modulating the uplink signal received from the transmitting terminal digital signal processing circuit( see fig.2c and [0053] The TX digital BB to analog BB circuit 204, e.g., a filter and digital to analog converter (DAC), converts the digital signal 205 into analog baseband signal 203),and 											transmitting the up-converted and modulated uplink signal to the signal transceiver circuit(see fig.2c [0053]   analog baseband signal 203 is outputted to the transmit analog baseband to RF (TX analog BB to RF) circuit 202.  Wherein analog baseband to RF (TX analog BB to RF) circuit 202 is outputted signal 201 which is coupled or divided using a device 226 where the pass-through signal 227 goes to the communication interface 113′″.
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of LIU by including in  Jain in order to  perform self-interference cancellation in the radio frequency domain suffer from responsiveness and difficulty in supporting a wide range of frequencies in the RF domain ([0041]).

Regarding claims 4 and 16, the combination of LIU and Jain discloses all the features with respect to claims 3 and 15, respectively.
LIU further discloses wherein the receiving terminal signal processing circuit ( see fig.3 and [0024]The wireless reception circuit 120)comprises a receiving terminal digital signal processing circuit( see fig. 3 and [0024]  a demodulator 360)and a receiving terminal analog signal processing circuit(see fig.3 and[0024] an analog-to-digital converter (ADC) 340) , 	wherein a first end of the receiving terminal digital signal processing circuit is electrically connected to the first end of the baseband processing circuit, 
a second end of the receiving terminal digital signal processing circuit is electrically connected to a first end of the receiving terminal analog signal processing circuit( see fig.3, wherein a demodulator 360 is connected to (ADC) 340) , and 
a second end of the receiving terminal analog signal processing circuit is electrically connected to the second end of the signal transceiver circuit( see fig.3 , wherein(ADC) 340 is connected to transceiver 150) ; 										the receiving terminal analog signal processing circuit is used for receiving the downlink signal transmitted from the signal transceiver circuit, down-converting and demodulating the 
LIU does not explicitly discloses
wherein a first end of the receiving terminal digital signal processing circuit is electrically connected to the first end of the baseband processing circuit,
the receiving terminal analog signal processing circuit is used for receiving the downlink signal transmitted from the signal transceiver circuit, down-converting and demodulating the downlink signal, and												 transmitting the down-converted and demodulated downlink signal to the receiving terminal digital signal processing circuit; 									the receiving terminal digital signal processing circuit is used for subjecting the downlink signal received from the receiving terminal analog signal processing circuit to the digitalization process, and 											transmitting the digitalized downlink signal to the baseband processing circuit.
Jain et al US 2017/0170903 A1 discloses
wherein a first end of the receiving terminal digital signal processing circuit is electrically connected to the first end of the baseband processing circuit ( see fig. 2C, [0056]Channel estimator, filter and filter control circuit 216( i.e. baseband processing circuit)    interfaces(i.e. electrically connected)   with the digital processing block of receive digital baseband circuit 214(i.e. the receiving terminal signal processing circuit).
the receiving terminal analog signal processing circuit is used for receiving the downlink signal transmitted from the signal transceiver circuit, down-converting and demodulating the downlink signal, transmitting the down-converted and demodulated downlink signal to the receiving terminal digital signal processing circuit the receiving terminal digital signal processing circuit is used for subjecting the downlink signal received from the receiving terminal analog signal processing circuit to the digitalization process [0048] discuss receiving the signal from interface 113″. Wherein the signal is transmitted to the RX RF to analog BB circuit, 210, which is an RF down-converter, that down-converts the RF signal 235 into a baseband analog signal 211. This baseband analog signal 211 is received, filtered and sampled by RX analog BB to digital BB circuit 212, which generates and outputs sampled output signal 213. The sampled output signal 213 is fed into the RX digital BB circuit 214 including a digital receive processor that is responsible for demodulation and decoding).  , and 					transmitting the digitalized downlink signal to the baseband processing circuit (fig, 2c,[0050] wherein  The channel estimator, filter, and filter control circuit 216 received signal 220 from the RX digital baseband circuit 214 .
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of LIU by including in wherein a first end of the receiving terminal digital signal processing circuit is electrically connected to the first end of the baseband processing circuit, the receiving terminal analog signal processing circuit is used for receiving the downlink signal transmitted from the signal transceiver circuit, down-converting and demodulating the downlink signal, and transmitting the  Jain in order to  perform self-interference cancellation in the radio frequency domain suffer from responsiveness and difficulty in supporting a wide range of frequencies in the RF domain ([0041]).

Regarding claims 5 and 17, the combination of LIU and Jain discloses all the features with respect to claims 4and 16, respectively.
LIU further discloses wherein a third end of the transmitting terminal digital signal processing circuit is electrically connected to a third end of the receiving terminal digital signal processing circuit (see fig.3 a modulator 210( a transmitting terminal digital signal processing circuit) is connected to demodulator 360(i.e. the receiving terminal digital signal processing circuit) via the digital self-interference cancellation circuit 410); 					the transmitting terminal digital signal processing circuit is further used for, when subjecting the uplink signal to the digitalization process [0014] discuss he wireless transmission circuit 110 receives transmission data, modulates the transmission data to generate a digital modulation signal, and analogizes the digital modulation signal to generate and transmit a transmission signal, 											extracting a digital self-interference elimination reference signal Page 4 of 10DGN-139US1 of the uplink signal, and		 transmitting the digital self-interference elimination reference signal to the receiving terminal digital signal processing circuit (fig,3 [0025] discuss the digital self-interference cancellation circuit 410 is operable to estimate the distortion according to the output signal of the aforementioned modulator 210 and then generate the aforementioned digital self-interference cancellation signal which is approximated to the a second part (e.g., remaining part) of the aforementioned interference component of the reception signal; furthermore see[0014] discuss the self-interference cancellation circuit 130 is further configured to provide a digital self-interference cancellation signal for the wireless reception circuit 120 according to the digital modulation signal, so as to allow the wireless reception circuit 120 to cancel another part (e.g., the remaining part) of the interference component of the reception signal according to the digital self-interference cancellation signal

Regarding claims 6 and 18, the combination of LIU and Jain discloses all the features with respect to claims 4 and 16, respectively.
LIU further discloses wherein a third end of the transmitting terminal analog signal processing circuit is electrically connected to a third end of the receiving terminal analog signal processing circuit(see fig.3 , wherein DAC220 is connected to ADC640 via analog sel-interference cancellation circuit 4200; 	
the transmitting terminal analog signal processing circuit is further used for, when up-converting and modulating the uplink signal([0014] discuss he wireless transmission circuit 110 receives transmission data, modulates the transmission data to generate a digital modulation signal, and analogizes the digital modulation signal to generate and transmit a transmission signal),
 extracting an analog self-interference elimination reference signal of the uplink signal, and transmitting the analog self-interference elimination reference signal to the receiving [0014] discuss the wireless reception circuit 120 receives a reception signal and determines that the reception signal includes an interference component originated from the transmission signal. The self-interference cancellation circuit 130 is configured to provide an analog self-interference cancellation signal for the wireless reception circuit 120 according to the transmission signal, so as to allow the wireless reception circuit 120 to cancel a part of the interference component of the reception signal according to the analog self-interference cancellation signal; Furthermore [0025]  discuss the analog self-interference cancellation circuit 420 is operable to do estimation according to the output of the aforementioned PA 240 and then generate the aforementioned analog self-interference cancellation signal which is approximated to a first part of the interference component of the reception signal

Regarding claim13, the combination of LIU and Jain discloses all the features with respect to claim1
LIU further discloses A mobile terminal, comprising the co-time co-frequency full duplexing system ([0005] a wireless communication device capable of adaptively operating in one of a first mode (e.g., full-duplex mode) wherein The full-duplex mode is that the wireless transmission circuit 110 and the wireless reception circuit 120 operate concurrently while the transmission signal and the reception signal exist in the same channel at the same time( see[0015]))

Claims 7 and 19are rejected under 35 U.S.C. 103 as being unpatentable over LIU et US 2019 / 0013923 A1 in view of Jain et al US 2017/0170903 A1 in view of Talty et al.US 2015/0373643 A1

Regarding claims 7and 19, the combination of LIU and Jain discloses all the features with respect to claims 4 and 16, respectively.
The combination of LIU and Jain does not discloses wherein the signal transceiver circuit comprises a co-frequency isolator, a transceiver filter, an antenna switch and a transceiver antenna, 
wherein a first end of the co-frequency isolator is electrically connected to the second end of the transmitting terminal analog signal processing circuit, 						a second end of the co-frequency isolator is electrically connected to the second end of the receiving terminal digital signal processing circuit, 							a third end of the co-frequency isolator is electrically connected to a first end of the transceiver filter, 											a second end of the transceiver filter is electrically connected to a first end of the antenna switch, and a second end of the antenna switch is electrically connected to the transceiver antenna; 												wherein the co-frequency isolator is used for, when the co-frequency isolator receives the uplink signal transmitted from the transmitting terminal analog signal processing circuit,			 transmitting the uplink signal to the transceiver filter, the transceiver filter is used for filtering the uplink signal transmitted from the co-frequency isolator, 					the antenna switch is used for transmitting the uplink signal filtered by the transceiver 

Talty et al. US 2015/0373643 A1 discloses wherein the signal transceiver circuit comprises a co-frequency isolator, a transceiver filter, an antenna switch and a transceiver antenna (see fig.2 The architecture 30 includes an antenna structure 32(i.e.a transceiver antenna), bandpass filter 36(i.e. a transceiver filter), a circulator 38( i.e. co-frequency isolator) and  switches 40 and 42(i.e. an antenna switch)
wherein a first end of the co-frequency isolator is electrically connected to the second end of the transmitting terminal analog signal processing circuit( see fig. 2, wherein a circulator 38 is connected to transmitter module 48)   , 									a second end of the co-frequency isolator is electrically connected to the second end of the receiving terminal digital signal processing circuit ( see fig. 2, wherein a circulator 38 is connected to a receiver module 46), 									a third end of the co-frequency isolator is electrically connected to a first end of the transceiver filter (see fig. 2, wherein a circulator 38 is connected to a bandpass filter 36, 		a second end of the transceiver filter is electrically connected to a first end of the antenna switch(see fig. 2, wherein bandpass filter 36 is connected to a switches 40 and 42, and 
a second end of the antenna switch is electrically connected to the transceiver antenna (see fig. 2, wherein a switches 40 and 42 is connected to an antenna structure 32); 			wherein the co-frequency isolator is used for, when the co-frequency isolator receives the uplink signal transmitted from the transmitting terminal analog signal processing circuit [0025] discuss the transmitter module 48 receives digital data to be transmitted from the processor 56. The module 48 includes a transmitter circuit 62 having a delta-sigma modulator that converts the digital data to an analog signal to be amplified by a power amplifier 64, as will be discussed in detail below. The amplified analog signal from the power amplifier 64 is then sent to a switch 66 that directs the signal to the particular circulator 38
transmitting the uplink signal to the transceiver filter, the transceiver filter is used for filtering the uplink signal transmitted from the co-frequency isolator[0027] The circulators 38 route the transmit signals from the transmitter module 48 to the antenna structure 32 , wherein the transmit signals go through bandpass filter 36 to the a pair of switches 40 and 42 to the antenna structure 32 ( see fig.2)  and [0026]the transmit signal is multiplexed through the triplexer 34 onto the antenna structure 32; wherein triplexer 34 comprising a circulator 38 and bandpass filter 36( see fig.2) ,
 transmitting the uplink signal to the transceiver filter, the transceiver filter is used for filtering the uplink signal transmitted from the co-frequency isolator, [0027] The circulators 38 route the transmit signals from the transmitter module 48 to the antenna structure 32 , wherein the transmit signals go through bandpass filter 36 to the a pair of switches 40 and 42 to the antenna structure 32 ( see fig.2)  and [0026]the transmit signal is multiplexed through the triplexer 34 onto the antenna structure 32; wherein triplexer 34 comprising a circulator 38 and bandpass filter 36( see fig.2),
 the antenna switch is used for transmitting the uplink signal filtered by the transceiver filter to the transceiver antenna[0031]  a pair of switches 40 and 42 can be provided that are controlled by the DSP 56 to direct the receive and transmit signals through dedicated fixed RF devices 58) , and 
the transceiver antenna is used for transmitting the uplink signal transmitted from the antenna switch	,the transceiver antenna is further used for, when the transceiver antenna receives the downlink signal[0024]  an antenna structure 32 capable of receiving and transmitting the cellular telephone frequency signals), 									transmitting the received downlink signal to the antenna switch, the antenna switch is further used for transmitting the downlink signal transmitted from the transceiver antenna to the transceiver filter, the transceiver filter is further used for filtering the downlink signal transmitted from the antenna switch and transmitting the filtered downlink signal to the co-frequency isolator[0024]  an antenna structure 32 capable of receiving and transmitting the cellular telephone frequency signals, signals received and transmitted by the antenna structure 32 go through a triplexer 34 that includes three signal paths, wherein triplexer 34 comprising a circulator 38 and bandpass filter 36 through  a pair of switches 40 and 42 ( see fig.2), and 	the co-frequency isolator is Page 5 of 10DGN-139US1 further used for isolating the transmission and reception of the uplink signal from the transmission and reception of the downlink signal [0024]circulator 38 that separates and directs the receive and transmit signals and provides isolation so that the high power signals being transmitted do not enter the receiver side and saturate the receive signals at those frequency bands.
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of The combination of LIU and Jain to include the system and method, as disclosed by Talty in order to reduce the power requirements of the cellular radio ([0009]).

Claims 8-9,11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et US 2019 / 0013923 A1  in view of Jain et al US 2017/0170903 A1 in view of Talty et al. US 2015/0373643 A1 in view of Dolman et al US 5923647 A

Regarding claim 8 and 20, the combination of LIU , Jain and Talty  discloses all the features with respect to claim7 and 19, respectively.
the combination of LIU and Jain discloses wherein the co- frequency isolator( see Jain  fig.2c, a circulator 225)  comprises a transmission pin, a reception pin, an antenna pin; wherein the transmission pin is electrically connected to the second end of the transmitting terminal analog signal processing circuit, the transmission pin is connected to the antenna pin to form a transmission path for the uplink signal ,the reception pin is electrically connected to the second end of the receiving terminal analog signal processing circuit(( see Jain  fig.2c, a circulator 225. wherein circulator 225 is connected to TX digital BB to analog BB circuit 204 and  circulator 225 is connected to a single antenna 230 in transmitting side to transmit the signal to create transmission path and furthermore circulator 225 is connected to RX analog BB to digital BB circuit 212 in receiving side to receive the signal to create receiving path )
The combination of LIU and Jain does not explicitly discloses the antenna pin is electrically connected to the transceiver filter.  
Talty discloses the antenna pin is electrically connected to the transceiver filter ( see fig.2 wherein the antenna structure 32  is connected to a bandpass filter 36) 
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of LIU and Jain to include the system and method, as disclosed by Talty in order to reduce the power requirements of the cellular radio ([0009]).
The combination of LIU, Jain and Talty does not explicitly disclose wherein the co- frequency isolator comprises a load-grounded pin
Dolman et al US 5923647 A discloses wherein the co- frequency isolator comprises a load-grounded pin ((fig. 3 and col 2, lines 39-45) In FIG. 3, a transmitter section 52 is connected to a first port of a circulator 54, an antenna 60 is connected to a second port of the circulator 54, and a receive section 56 is connected to a third port of the circulator 54. Finally, a load 58 is connected to the fourth port of the circulator 54 wherein signals reflected by the receive section 56 are diverted to the load 58 rather than the transmitter section 52).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of LIU ,Jain and Talty to include the system and method, as disclosed by Talty in order to diverted signals reflected by the receive section 56 to the load 58 rather than the transmitter section 52 (col 2, lines 39-45)

Regarding claim 9, the combination of LIU, Jain , Talty and  Dolman discloses all the features with respect to claim 8.
The combination of LIU, Jain and Talty does not explicitly disclose wherein the load- grounded pin is connected to a housing of the co-frequency isolator, or electrically connected to a ground end in an internal circuit of the co-frequency isolator 
Dolman et al US 5923647 A discloses wherein the load- grounded pin is connected to a housing of the co-frequency isolator, or electrically connected to a ground end in an internal circuit of the co-frequency isolator ((fig. 3 and col 2, lines 39-45) In FIG. 3, a transmitter section 52 is connected to a first port of a circulator 54, an antenna 60 is connected to a second port of the circulator 54, and a receive section 56 is connected to a third port of the circulator 54. Finally, a load 58 is connected to the fourth port of the circulator 54 wherein signals reflected by the receive section 56 are diverted to the load 58 rather than the transmitter section 52).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of LIU, Jain and Talty to include the system and method, as disclosed by Talty in order to diverted signals reflected by the receive section 56 to the load 58 rather than the transmitter section 52 (col 2, lines 39-45)

Regarding claim 11, the combination of LIU, Jain ,Talty and  Dolman discloses all the features with respect to claim8.

Dolman et al US 5923647 A discloses wherein the transmission path is formed by a transmission line(fig. 3 and col 2, lines 39-45) In FIG. 3, a transmitter section 52 is connected to a first port of a circulator 54, an antenna 60 is connected to a second port of the circulator 54).													It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of LIU, Jain and Talty to include the system and method, as disclosed by Talty in order to diverted signals reflected by the receive section 56 to the load 58 rather than the transmitter section 52 (col 2, lines 39-45).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over LIU et US 2019 / 0013923 A1  in view of Jain et al US 2017/0170903 A1 in view of Talty et al.US 2015/0373643 A1 in view of Dolman et al US 5923647 A in view of Feldle et al US 5408204

Regarding claim 10, the combination of LIU , Jain and Talty and Dolman  discloses all the features with respect to claim8
The combination of LIU ,Jain , Talty and Dolman  does not disclose wherein the reception path is connected with an amplitude limiter.
Feldle et al US 5408204 discloses wherein the reception path is connected with an amplitude limiter ((col 1 ,lines 42-44) discuss The receiving path includes an amplitude limiter LI for the HF signal to be received and a subsequently connected highly sensitive low-noise amplifier LNA)
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of LIU ,Jain , Talty and Dolman to include the system and method, as disclosed by Feldle in order to provide a reflecting type amplitude limiter of this type which provides reliable protection against unduly high amplitudes for the receiving path  (col 2, lines 25-28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SHIRAKABE et al US 20080008126 A1 
HE et al US 20170338853 A1
 Liu US 20160285502 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749.  The examiner can normally be reached on 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDELTIF AJID/Examiner, Art Unit 2478

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478